IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-93,371-01 & WR-93,371-02


  EX PARTE MATHIEU KANYABITABO AKA MATHIEU KANYBITABO, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. 13819-D & 14123-D IN THE 350TH DISTRICT COURT
                            FROM TAYLOR COUNTY



        Per curiam.

                                              ORDER

        Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According

to the record, the trial court held an evidentiary hearing on October 13, 2022, but the transcript of

the hearing was not forwarded to this Court. Under Article 11.07 of the Texas Code of Criminal

Procedure, a reporter is required to transcribe a hearing within fifteen days of its conclusion and then

to immediately forward the transcript to the district clerk in the county of conviction. Id. at § 3(d).

After receiving the transcript, the district clerk is required to forward it, among other things, to this

Court. Id.; see also TEX . R. APP . P. 73.4(b)(4).
                                                                                                        2

        The district clerk shall serve the reporter in Applicant’s case with a copy of this order and

then either forward to this Court the transcript of the evidentiary hearing or certify in writing that the

reporter has not transcribed the hearing. The district clerk shall comply with this order within thirty

days from the date of this order.



Filed: November 29, 2022
Do not publish